DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns (US 20020102969) in view of Yu (US 7058036) further in view of Joyce (US 20010012336)

Regarding claim 1, Enns teaches a non-transitory computer readable medium including computer program code for facilitating communication amongst users of mobile electronic devices having displays and configured to support wireless communication, including messaging (Figs. 3A-3D and 4), the computer readable medium comprising:
computer program code for receiving an incoming text message for a first user (sender of message in Fig. 4), the incoming text message being associated with a (recipient of message being created in Fig. 4) user (Fig. 4, Step 412 “receive message”);
computer program code for presenting, at the mobile electronic device, the incoming text message for the first user, the presenting being after the receiving of the incoming text message (Fig.3A displays the received message text 354; [0026]) 
computer program code for detecting a call response selection (Steps 414 and 416) in response to the incoming text message that is presented at the mobile electronic device, the call response selection indicating at least whether the incoming text message is to be replied to by an audio (Step 416 indicates command to add audio) message ([0030] “the electronic message being created may be a reply to an electronic message received earlier. The act of receiving a command to begin composing (414) the electronic message and the act of receiving a command to add audio content (416) to an electronic message may also be included within the step for initiating (410) creation of the electronic message.”);
computer program code for prompting (Figure 3C title “Recording”), at the mobile electronic device, an audio message for the second user in response to the incoming text message, the initiating of the audio message being automatic in response to the detecting that the call response selection indicates that the incoming text message is to be replied to by an audio message ([0028] The selection of Insert Voice 383 from menu items 380 allows for the addition of audio content to the reply message, as shown in FIG. 3C…"Recording" in title 314 indicates to a user that the screen is for recording audio content. A progress indicator 362 shows the amount of audio content stored in relation to a maximum amount that may be stored.”); 
computer program code for receiving the audio message from the first user, via the mobile electronic device, after prompting (Fig. 3C; 362 and Fig. 4, Step 420; “[0031] A step for capturing (420) audio content from an audio content stream may begin with the act of diverting (422) the audio content stream being received at an audio input, such as wireless telephone mouthpiece 230 (FIG. 2),”), 
computer program code for converting (formatting) the audio message into a converted text message (Fig. 4, Step 432-436; “[0032] The step for adding (430) audio content to an electronic message may include the following acts. An act of formatting (432) the audio content is based how the audio content will be added to the electronic message. For example, audio content added as an attachment to an electronic mail message is formatted according to the file type of the attachment.. An act of compressing (434) the audio content may accompany the act of formatting (432), consistent with a particular file”. The examiner interprets a “text message with attached an audio file” meets the limitation of a “converting the audio message into a text message”); 

Enns’ teaching of “text message with attached an audio file” meets the limitation of a “converting the audio message into a text message”.  However for completeness, Joyce is also added.
In an analogous art, Joyce converting the audio message into a converted text message ([0024] “The automated message unit 110 may include a voice coder/voice decoder device 214 as shown in FIG. 2. The voice coder/voice decoder device 214 receives audio data from the calling party through the network interface 208, converts the audio data into text and sends the text to the controller 206.”)  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Enns’ teaching of recording an audio message to also include Joyce’s teaching of converting (formatting) the audio message into a converted text message to provide the user the ability to quickly send a message by simply talking and not having to slowly type.
The examiner notes that since there is no definition of what or how the “prompting” is performed, the window Title “Recording” would meet the limitation of a prompt because it implicitly tells/prompt/cause the user to speak because “Recording" in title 314 indicates to a user that the screen is for recording audio content”).  However, for compact prosecution, Yu is added to show the explicit teaching of “prompting”.
prompts to user to record speech (IVRU 100 may provide voice prompts to the user, and IVRU 100 may record speech or other audio signals provided by the user (Col14 L42-52 “SN 70 then prompts the user at MS 80 to speak a response to the instant message. The user conveniently speaks a response, and SN 70 records the response as a compressed audio file, such as a WAV file for instance. SN 70 then sends the audio file to the initiating IM client, preferably encapsulated as part or all of the payload in an instant message.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify Enns’ teaching of recording an audio message to explicitly prompts the user to speak as taught by Yu to make it more obvious to the user who has trouble reading or for user who is not paying attention to the screen. 

Claims 2 and 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns, Joyce and Yu further in view of Koch (7587039)

Regarding claim 2, Enns, Joyce and Yu teach non-transitory computer readable medium as recited in claim 1, further
Enns teaches the detecting that the call response selection indicates that the incoming text message is to be replied to by a text message.
However, Enns does not teach a “display an indication for each of a plurality of predetermined text messages that have been previously set or edited and are available 
In an analogous art, Koch teaches,
“computer program code for presenting on the display (Fig. 3, 300 display) an indication for each of a plurality of predetermined text messages (302  “I will call you back” or 306 text message “Call Me Back”) that have been previously set or edited and are available for selection by the first user, the presenting of the indication for each of the plurality of predetermined text messages being in response to the detecting that the call response selection indicates that the incoming communication is to be replied to by a text message (Col 4 L27-33; “FIG. 3 illustrates a sample screen display 300 of menu items displayed on a call-receiving device 110, 112 upon selecting the send message 208 option.”);
computer program code for detecting a selection of at least one of the predetermined text messages, the selection being made after the presenting of the indication for each of the plurality of predetermined text messages, and the selection serving to identify a selected predetermined text message (Col4. L34-50); and
computer program code for initiating delivery of the selected predetermined text message to the second user. (Fig. 4, step 414, C4L42-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Enns’s teaching of sending a text response to also include Koch’s teaching of predetermine/preconfigured text responses so that the user can quickly and conveniently select one of these responses without having to spend time to think and type.

Regarding claim 4, Enns, Joyce, Yu and Koch teach non-transitory computer readable medium as recited in claim 2, wherein the selected predetermined text message being delivered to the second user is in response to the incoming text message associated with the second user (Enns teaches responding to the incoming text message 412, Koch teaches the different text response C4 L42-52).

Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns, Joyce, Yu and Koch further in view of Gailey (20030064716)

Regarding claim 3, Enns, Joyce, Yu and Koch teach non-transitory computer readable medium as recited in claim 2, the selection detected by the computer program code for detecting a selection of at least one of the predetermined text messages received from the first user.  However, they fail to teach the selection is made by a voice-command.  In an analogous art, Gailey teaches the selection is made by a voice-command received ([0013] “The means for having the text-based response read aloud to the user of the wireless terminal preferentially includes an interaction menu selection item that is generated on a display of the wireless terminal, a predetermined keypad key of the wireless terminal, a voice-based command generated by a user of the wireless terminal or selection of an item generated on the display with a pointing device of the wireless terminal.”)  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify said references of selecting a response to also include Gailey’s teaching of the selection using a voice command as a convenient 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of new ground of rejection of the newly recited prior art Joyce (US 20010012336).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646